DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 51, line 18, “which” should be --the attachment assembly--;
Claim 51, line 19, “the second assembly” should be --a second assembly--;
Claim 51, line 19, “which” should be --the attachment component--;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 51-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiff et al. (7,775,801).
Regarding claim 51, Shiff et al. disclose an electronic device, comprising:
a connecting apparatus (40, figure 5) for detachably connecting the electronic device to a further assembly, wherein the connecting apparatus comprises a fastener module having a negative- pressure element (42A-42F, figure 5) connectable in an attachment direction to an attachment component (10, figure 1) for connecting the electronic device to the further assembly, wherein the negative-pressure element, in a connected position, interacts with the attachment component such that, in the event of a load acting in between the fastener module and the attachment component opposite to the attachment direction, the negative-pressure element and the attachment component are held against one another by a negative pressure acting between the negative-pressure element and the attachment component, 
wherein the fastener module comprises a first magnet element (52, figure 5) for magnetically assisting the connection of the electronic device to the further assembly;
wherein the negative pressure element is formed by a cup element (a hollow portion of 42A-42F to make a cup shape, figure 5), which is elastic at least in certain portions (column 9, lines 54-56),
wherein the connecting apparatus further comprises an attachment assembly (44, figure 5) which is securable to the attachment component of a second assembly (10) and the attachment component comprises an attachment part (14, figure 6), the fastener module being configured to be operatively connected to the attachment part, said module comprising a first positive-locking portion (a FIGURE A below) and the attachment part comprising a second positive-locking portion (the FIGURE A below), and
wherein the first positive-locking portion and the second positive-locking portion are configured, during attachment of the fastener module and the attachment part to one another, to engage with one another in order to counteract a 
transverse movement between the fastener module and the attachment component.
                                                       
    PNG
    media_image1.png
    450
    320
    media_image1.png
    Greyscale

 	Regarding claim 52, figure 5 shows the first magnet element is arranged on the negative-pressure element.
 	Regarding claim 53, figure 6 shows a second magnet element (22) which is securable to the attachment component, for magnetic interaction with the first magnet element of the fastener module.
Regarding claim 55, figure 6 shows the fastener module comprises at least one electrical contact element (48) for electrical contacting, in the connected position, with at least one counterpart contact element (18) associated with the attachment component.

Response to Arguments
5.	Applicant's arguments filed 10/03/22 have been fully considered but they are not persuasive.
An Applicant argues: “Shiff fails to disclose or suggest a negative-pressure element that is formed by a cup element, which is elastic at least in certain portions, in which a connecting apparatus further includes an attachment assembly which is securable to an attachment component of a second assembly and which includes an attachment part, a fastener module being configured to be operatively connected to the attachment part, said fastener module including a first positive- locking portion and the attachment part including a second positive-locking portion, and in which the first positive-locking portion and the second positive-locking portion are configured, during attachment of the fastener module and the attachment part to one another, to engage with one another in order to counteract a transverse movement between the fastener module and the attachment component, as recited in amended independent claim 51.”
The Examiner disagreed.  A hollow portion of 42A-42F as shown in figure 5 can be a cup element and the FIGURE A above shows first and second positive-locking portions of the fastener module and the attachment part, respectively.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/16/22
thanh-tam.le@uspto.gov